 1   ROBERT A. ZINK
     Acting Chief
 2   WILLIAM E. JOHNSTON
     DANNY NGUYEN
 3   Trial Attorneys
     Criminal Division, Fraud Section
 4   1400 New York Avenue, NW
     Washington, DC 20530
 5   (202) 514-0687 (Johnston)
     (202) 353-0183 (Nguyen)
 6
     NICHOLAS A. TRUTANICH
 7   United States Attorney
     RICHARD ANTHONY LOPEZ
 8   Assistant United States Attorney
     District of Nevada
 9   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
10   (702) 388-6336

11   Attorneys for the United States

12                               UNITED STATES DISTRICT COURT

13                                      DISTRICT OF NEVADA

14
     UNITED STATES OF AMERICA,                      )
15                                                  )
                    Plaintiff,                      )   2:15-cr-00198-GMN-NJK
16                                                  )
                                                    )   THE GOVERNMENT’S EMERGENCY
            v.                                      )   MOTION FOR STAY OF RELEASE
17                                                  )   ORDERS PENDING DISTRICT COURT
     JUNZO SUZUKI & PAUL SUZUKI,                    )   REVIEW
18                                                  )
                    Defendants.                     )
19                                                  )
                                                    )
                                                    )
20   _____________________________________
            CERTIFICATION: The undersigned certify that this pleading is timely filed.
21
            The United States of America, through Robert Zink, Acting Chief of the Criminal
22
     Division’s Fraud Section, William E. Johnston and Danny Nguyen, Trial Attorneys, Nicholas A.
23
     Trutanich, United States Attorney, and Richard Anthony Lopez, Assistant United States Attorney,
24
                                                1
 1   counsel for the United States, respectfully moves the Court for a stay of the Magistrate Judge’s

 2   orders of release for Defendants Junzo Suzuki and Paul Suzuki orally issued at the Suzukis’

 3   detention hearings on April 24, 2019. Because United States Immigration and Customs

 4   Enforcement (ICE) has lodged detainers on both of the Suzukis,1 the Magistrate Judge temporarily

 5   stayed its orders from taking effect until noon on April 26, 2019. The Government has filed a

 6   timely motion for district court review of those release orders (at ECF 297) and hereby requests

 7   that the Court extend that stay until the district court decides the Government’s motion for review.

 8   Good cause for a stay exists because of the risk of flight posed by the Suzukis if they are released

 9   to the public and because of the possibility of their removal from the country if they are released

10   to ICE.

11                                                                Respectfully submitted,

12       Dated: April 25, 2019                                   ROBERT ZINK
                                                                 Acting Chief
13                                                               Criminal Division, Fraud Section
                                                                 United States Department of Justice
14
                                                                 /s/ Danny Nguyen                              _
15                                                               DANNY NGUYEN
                                                                 WILLIAM E. JOHNSTON
16                                                               Trial Attorneys
                                                                 Criminal Division, Fraud Section
17
                                                                 NICHOLAS TRUTANICH
18                                                               United States Attorney
                                                                 District of Nevada
19
                                                                 /s/ Richard Anthony Lopez
20                                                               RICHARD ANTHONY LOPEZ
                                                                 Assistant United States Attorney
21

22

23
     1
24     The Government is investigating the basis for these ICE detainers. For example, Paul Suzuki is a dual citizen of both
     the United States and Japan and there appears no reason why he would be removable from the country.
                                                           2
 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                      )
 4                                                  )
                   Plaintiff,                       )   2:15-cr-00198-GMN-NJK
 5                                                  )
                                                    )   ORDER GRANTING THE
           v.                                       )   GOVERNMENT’S EMERGENCY
 6                                                  )   MOTION FOR STAY OF RELEASE
     JUNZO SUZUKI & PAUL SUZUKI,                    )   ORDERS PENDING DISTRICT COURT
 7                                                  )   REVIEW
                   Defendants.                      )
 8                                                  )
                                                    )
                                                    )
 9   _____________________________________

10          Based on the Government’s pending Emergency Motion for Stay of Release Orders

11   Pending District Court Review, and good cause appearing,

12          IT IS HEREBY ORDERED that the Government’s motion is GRANTED and

13   that the release orders issued by the Magistrate Judge as to Junzo Suzuki and Paul Suzuki on

14   April 24, 2019, are hereby stayed pending the outcome of the Government’s motion for

15   review of those release orders at ECF 297.

16                       25
            Dated this ______ day of April, 2019.

17

18
                                        Gloria M. Navarro, Chief Judge
19                                      UNITED STATES DISTRICT COURT

20

21

22

23

24
                                              3
 1                                  CERTIFICATE OF SERVICE

 2          I certify that I am an employee of the United States Attorney’s Office, District of Nevada.

 3   A copy of this opposition memorandum was served upon counsel of record, via Electronic Case

 4   Filing (ECF).

 5

 6   DATED this 25th day of April, 2019.

 7                                                       /s/ Richard Anthony Lopez
                                                         RICHARD ANTHONY LOPEZ
 8                                                       Assistant U.S. Attorney

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                 4
